PER CURIAM.
Anthony Lee Simmons appeals the order denying his motion to mitigate sentence, filed in the circuit court pursuant to Florida Rule of Criminal Procedure 3.850(c). The order is nonappealable. See Knafel v. State, 714 So.2d 1195 (Fla. 2d DCA 1998). Accordingly, this appeal is dismissed.
The trial court denied Simmons’ motion on the ground that it was untimely. Simmons was sentenced on October 5, 1998. According to the certificate of service on his motion, he mailed it from jail 62 days later, on December 6, 1998. It was filed in the circuit court on December 9, 1998. The sixty-day period in which a sentence may be mitigated is a strict jurisdictional limit. See Brantley v. Holloway, 685 So.2d 31 (Fla. 2d DCA 1996). In a limited number of extraordinary cases, review of an order denying a motion to mitigate sentence is appropriate by certiorari. *299See Moya v. State, 668 So.2d 279 (Fla. 2d DCA 1996). This is not one of those cases.
Appeal dismissed.
CAMPBELL, A.C.J., and NORTHCUTT and STRINGER, JJ., Concur.